 

Exhibit 10.19

NOTICE OF AMENDMENT

of Outstanding Grants under the RAIT Plans

Effective as of June 28, 2017

 

At RAIT Financial Trust’s (“RAIT”) 2017 annual meeting of shareholders, held on
June 22, 2017, the shareholders of RAIT approved a proposal to amend and restate
the RAIT Financial Trust 2012 Incentive Award Plan (the “2012 Plan”), including
renaming the plan as the RAIT Financial Trust 2017 Incentive Award Plan (the
“2017 Plan”), as described in RAIT’s Definitive Proxy Statement on Schedule 14A
filed with the Securities and Exchange Commission on May 15, 2017, as
supplemented on June 2, 2017 (collectively, the “Proxy Statement”).  

 

The 2017 Plan amended and restated the 2012 Plan to allow the Committee (as
defined in the 2017 Plan) to permit a Participant (as defined in the 2017 Plan)
to elect to satisfy RAIT’s tax withholding obligation with respect to grants
paid in RAIT’s common shares of beneficial interest, par value $0.03 (“Common
Shares”), by having Common Shares withheld at the time such grants become
taxable, up to an amount that does not exceed the Participant’s maximum (as
opposed to minimum under the 2012 Plan) applicable withholding tax rate for
federal (including FICA), state and local tax liabilities (collectively, “Tax
Liabilities”), and the Committee has deemed it advisable to amend all
outstanding grants previously made under the 2012 Plan (and any predecessor
incentive award plans of RAIT) (collectively, the “RAIT Plans”) to permit such
election at such maximum rate.

 

You are receiving this notice because you have received one or more grants
(the “Outstanding Grants”) under the RAIT Plans that provide for settlement of
such Outstanding Grants, in whole or in part, with Common Shares.  You are
hereby notified that the Committee has amended all Outstanding Grants to permit
you to elect to satisfy RAIT’s tax withholding obligation with respect to grants
paid in Common Shares by having Common Shares with an aggregate Fair Market
Value (as defined in the 2017 Plan) up to an amount that does not exceed your
maximum applicable Tax Liabilities withheld at the time such grants become
taxable. This amendment became effective as of the date set forth above.

 

As under the 2012 Plan, all withheld amounts are remitted by the Company to the
appropriate taxing entity on your behalf, and you are still paid the balance of
your Award.  This change in withholding does not impact or otherwise diminish
the pre-tax or after-tax value of your Outstanding Grants, nor does it change
your overall all tax obligation.  Rather, the change will simply result in
greater withholding that will reduce your tax payment obligation (or increase
your refund) when you file your tax returns.

 

 

 

